STEPHENSON, Justice.
We are of the opinion that the chief of police of a fourth-class city is not a “city officer” within the meaning of KRS 86.230. The new city council taking office in January did not have the authority without “good cause" to dismiss the appellant who had been appointed chief of *690police in December for a term of two years by the outgoing city council pursuant to KRS 95.720. This statute provides for the appointment of a chief of police for a term of not longer than two years, subject to removal for “good cause.” See 56 Am. Jur.2d, Municipal Corporations § 234, p. 295 and 70 Am.Jur.2d, Sheriffs, Police and Constables § 1, p. 132.
The judgment is reversed with directions to reinstate appellant with back pay.
All concur.